      Case 7:08-cv-00177 Document 112 Filed on 12/06/19 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     December 06, 2019
                            UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:08-CV-177
                                                 §
JUAN MONTALVO, et al,                            §
                                                 §
           Defendants.                           §

                                             ORDER

         The Court now considers “Defendant Guerra’s Response to October 21, 2019 Order”1
(hereafter, the “response”) filed by Stephen E. Csajaghy, counsel for Defendant John F.J. Guerra
(hereafter, “Defendant Guerra”). Therein, Mr. Csajaghy responds to the Court’s October 21,
2019 order instructing Mr. Csajaghy to show cause on December 17, 2019 for his failure to
telephonically appear at the parties’ October 21, 2019 status conference.2 The Court also
informed Mr. Csajaghy that alternatively, he may pay $150.00 as sanction for his failure to
appear telephonically.3
         In the response, Mr. Csajaghy informs the Court that he “has elected to pay the $150.00,”
to be mailed on December 6, 2019.4 Yet, Mr. Csajaghy asserts that he was “available for a call
from the court to telephonic [sic] participate in the scheduled conference” but “no phone calls
were received on the firm’s telephone system at the time of the hearing.”5
         The Court finds this explanation improbable. Mr. Csajaghy requested to appear
telephonically for the parties’ October 21, 2019 status conference in order to avoid significant
travel expenses to his client.6 Although the Court disfavors telephonic appearances, the Court
granted this request and informed Mr. Csajaghy that the Court would call him on October 21,
2019 at 8:55 a.m. CDT at the phone number provided in all of his pleadings: (720) 287-6602.7


1
  Dkt. No. 110.
2
  Dkt. No. 105.
3
  Id.
4
  Dkt. No. 110 p. 2, ¶ 6.
5
  Id. at p. 1, ¶ 2.
6
  Dkt. No. 102 p. 2, ¶ 4.
7
  Dkt. No. 103 p. 2.

1/2
        Case 7:08-cv-00177 Document 112 Filed on 12/06/19 in TXSD Page 2 of 2




           On October 21, 2019, the Court attempted to contact Mr. Csajaghy at this phone number
multiple times at 8:55 a.m., prior to conferences beginning. The Court again attempted to reach
Mr. Csajaghy multiple times when the parties appeared for the status conference in this case.
Each time, the phone rang, and the Court reached Mr. Csajaghy’s voicemail, indicating that his
number was correct. The Court finds it unlikely that Mr. Csajaghy received no missed calls after
the Court attempted to contact him upwards of ten times. If this number is in fact incorrect, the
Court advises Mr. Csajaghy to update his contact information or list his firm’s main telephone
number.
           Finally, Mr. Csajaghy indicates that after the conference, he “followed up via email with
Assistant United States Attorney Megan Eyes who was present in person and was informed the
court attempted to call counsel several times.”8 Yet, Mr. Csajaghy makes no indication that he
attempted to contact the Court himself during the conference after not receiving a call from the
Court.
           Nonetheless, the Court accepts Mr. Csajaghy’s decision to pay the $150.00 sanction in
lieu of appearing for a show cause hearing. Accordingly, the Court CANCELS the December
17, 2019 show cause hearing.9


           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 6th day of December, 2019.


                                                      ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




8
    Dkt. No. 110 p. 1, ¶ 4.
9
    Dkt. No. 105.

2/2
